Citation Nr: 1504539	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  13-27 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from November 1942 to July 1943.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction then transferred to the Nashville, Tennessee RO.

Since the last adjudication of the claim by the RO, the appellant has submitted additional evidence consisting of private treatment records.  See 38 C.F.R. 
§ 20.1304 (2014).  The appellant has not waived agency of original jurisdiction (AOJ) review of this evidence.  Id.  However, as the Board's opinion with regard to the new and material evidence claim is fully favorable and the remaining service connection claim is being remanded to the RO, no prejudice to the appellant occurs as a result of the Board's consideration of these treatment notes.  Therefore, the Board may consider this evidence in its adjudication of the appeal.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. A March 2010 Board decision denied the claim of entitlement to service connection for the cause of the Veteran's death, and the decision was not appealed.

2. Evidence received since March 2010 decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1. The March 2010 decision is final.  38 U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. § 20.1100 (2009); currently, 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for cause of the Veteran's death and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

In this decision, the Board grants the claim to reopen previously denied claim for service connection for the cause of the Veteran's death.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to that issue.

II. New and Material Evidence

A March 2010 Board decision denied a claim of entitlement to service connection for the cause of the Veteran's death on the basis that there was no evidence of a link between the Veteran's death and his military service.  The appellant did not appeal this decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009); currently, 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran died in April 1996; the immediate cause of his death was identified on the death certificate as sudden cardiac death due to (or as a consequence of) arteriosclerotic heart disease (ASHD).  Hypertension and end-stage renal disease were also listed as other significant conditions contributing to death but not resulting in the underlying cause.

The evidence of record in March 2010 consisted of the Veteran's service treatment records, post-service treatment evidence, and lay statements.  Since that time, the appellant has submitted additional private treatment records that reference the Veteran's treatment for cardiac arrest, including a September 1981 treatment report from Dr. Reed that notes the Veteran's history of rheumatic heart disease and that the Veteran's degree of ventricular hypertrophy and only two to three year history of systemic hypertension raises the possibility of valvular heart disease playing a role in the cardiac arrest.  This evidence is new in that it was not of record in March 2010, and it is material in that it addresses the missing element of the claim, that is, a connection between the Veteran's service-connected disability of mitral insufficiency and his sudden cardiac death.  Thus, it raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for the cause of the Veteran's death has been received, and the claim, to this extent only, are granted.


ORDER

New and material evidence having been received, the claim for service connection for tinnitus is reopened, and to that extent, the appeal is granted.


REMAND

Generally, when the Board reopens a claim that the RO did not, the case must be remanded for RO consideration. Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The RO did not reopen the Veteran's claim for service connection for the cause of the Veteran's death; thus, as the Board herein reopened the claim, the issue must be remanded for the RO to contemplate the claim on the merits.  Further, the Board finds that a remand is necessary to obtain another opinion with regard to a relationship between the cause of the Veteran's death and his military service.  

The Veteran was service-connected for mitral insufficiency with a history of rheumatic fever. As indicated, the Veteran's private physician in 1981 suggested that the Veteran's valvular insufficiency contributed to his cardiac arrest at that time.  Two opinions were obtained relevant to the etiology of the Veteran's cause of death, but as new evidence has been added to the claims file, the Board finds that another opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Request another opinion regarding the etiology of the cause of the Veteran's death.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  The opinion should be obtained from a cardiologist.  All pertinent symptomatology and findings must be reported in detail.  Upon review of the claims file, the cardiologist should respond to the following:

a. Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's service-connected mitral insufficiency was the principal cause or a contributory cause of death?

b. With respect to the Veteran's documented cause of death of sudden cardiac death and ASHD and the contributory hypertension and end-stage renal disease is it at least as likely as not (a 50 percent or higher degree of probability) that these disorders are etiologically related to the Veteran's military service? 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.

2. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the appellant and her representative, and return the appeal to the Board for appellate review, after the appellant has had an adequate opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


